UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6963


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLEWELLEN FERNANDO SMITH, a/k/a Louie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:96-cr-00066-REP-20)


Submitted:   March 15, 2011                 Decided:    March 17, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Llewellen Fernando Smith, Appellant Pro Se.    Brian R. Hood,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Llewellen Fernando Smith appeals the district court’s

order denying relief on his 18 U.S.C. § 3582(c) (2006) motion.

We   have   reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Smith, No. 3:96-cr-00066-REP-20 (E.D.

Va. May 6, 2009).       We deny Smith’s motion for appointment of

counsel and dispense with oral argument because the facts and

legal    contentions   are   adequately       presented    in   the    materials

before   the   court   and   argument     would   not     aid   the   decisional

process.

                                                                        AFFIRMED




                                      2